11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Superior Environmental Products, Inc. et al
Appellants
Vs.                   No. 11-00-00314-CV B Appeal from Dallas County
Kemacoat International, Inc. et al
Appellees
 
The parties have filed in this court a joint
motion to dismiss the appeal.  In their
motion, appellants and appellees stated that they have reached an agreed
resolution of the issues.  The motion is
granted.   TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
January 10, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.